Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 8/28/2019.
Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Apparatus for Automatic Security Level Setting After Unification.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unification policy setting unit that”, “security level setting unit that”, “license setting unit that”, “right setting unit that”, “means for storing”, and “means for setting” in claim 1-14, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note
Examiner notes that in relation to claim interpretation (above), a search on "means for" and “units that” yields several examples of structural elements that support the "means" and “units” claimed. For instance, figure 1 and paragraph [0042] state that input unit 14b residing in the management server 14 functions as a unification policy setting unit.   Figure 1 and paragraph [0045] state that the controller 14d, which controller also resides in the management server 14, functions as a security level setting unit.  Figure 1 and paragraph [0157] state that the controller also functions as a license setting unit.  Figure 1 and paragraph [0168] state that the controller also functions as a right setting unit.  Figure 3 and paragraph [0044] and paragraph [0126] state that memory 14 stores the domain management table storing the authentication level regarding each user belonging to a group, which memory would be the “means for storing”.  The means for setting has been discussed above as the setting units.  Therefore, the hardware structure for the "means for" and “units that” claimed have a corresponding hardware structure defined in the specification, as it has been discussed.

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 15 and 16 rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 15 and 16 also recite a limitation reading “a corresponding one of the users…” which claim limitation renders the claim language unclear as to what the inventor regards as the invention.  The underlined limitation is unclear as “a user belonging to a first group” and “a user belonging to a second group” have been positively recited previously and is not clear as to which one of the two elements the underlined term is referring to.  Therefore, the term “the users” is ambiguous.  Appropriate correction is required.
For purposes of examination, Examiner is interpreting this underlined  limitation as both users belonging to group one and users belonging to group 2. 
Also, for claims 1, 15-16, the limitation reciting “each of the users belonging to the third group” lacks proper antecedent basis.  The underlined term has not been previously positively recited.  Appropriate correction is required.                    

Allowable Subject Matter
Claim1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
Reasons for Allowance:
Examiner, as interpreted given the current 35 USC 112 (a), second paragraph, rejections, the following is relevant art found during the search:
1. NPL: XBAC: A Unified Access Control Model for Heterogeneous Multi-Tenancy Cloud Environments teaches in the Abstract—Cloud computing provides organizations with computing resources featuring easy deployment, connectivity, configuration and scalability. Multi-tenancy permits cloud providers to establish collaborative relationships among cloud users, especially at the storage service level. To satisfy security requirements among collaborating tenants, each tenant may define a set of access control policies to secure access to its shared data. However, tenants may enforce their policies using heterogeneous access control models (e.g RBAC and ABAC), which may be difficult to manage by cloud providers. Hence, There is a need of a cloud system that acts as an intermediary access control model in order to resolve the heterogeneous structure of other models. This paper presents a novel unified access control model for heterogeneous multi-tenancy architectures in the cloud environment. This model, called XBAC, can manage heterogeneous access control policies. The proposed model uses a learning automata to represent access policies and requests. XBAC is integrated in the cloud environment using a cloud broker. In addition, the paper defines a basic architecture that defines the interaction between the main components of heterogeneous cloud systems. Initial simulation results show that the proposed model meets the requirements of the heterogeneous access models environment, by preventing access of unauthorized  users to the resources of multi-tenancy cloud services. (XBAC teaches the need for a cloud system to act as an intermediary access control model to resolve heterogeneous systems.  This one is silent in teaching the unification of tenants (i.e. groups of users) and using a unification policy and authentication level to establish the security level).

2. Kato (US 9,854,056 B2) teaches in the Abstract - An instruction to delete a first managing tenant among managing tenants in a system is accepted. Information included in management information of the first managing tenant and customer information unique to a customer managed by the first managing tenant is held as transfer information of the first managing tenant, and is managed using an access authority assigned to information of the customer. The held transfer information of the first managing tenant is transferred to the second management tenant when the second management tenant is determined to be a destination of the transfer from the first managing tenant. (Kato is silent on unification concept of users belonging to a group one and users belonging to a group 2 creating a new group by unification.)
	
	3.  Sherrets et al. (US 2016/0055341 A1) teaches in the Abstract – In one embodiment, a method for enabling user privacy for content on a network includes receiving input from a first user instructing at least one change in user access to shared content provided by a network system. The change modifies the user access from an existing set of one or more users of the network system to a different set of one or more users of the network system. The method checks a privacy setting associated with each of one or more referred users of the network system who are referred to by the shared content. The privacy setting indicates whether the associated referred user is to be sent a notification indicating that the at least one change in user access has been instructed. (Sherrets is silent on unification concept of users belonging to a group one and users belonging to a group 2 creating a new group by unification.)

	However, these relevant art does not teach, alone or in combination “ a memory that stores, for each of a user belonging to a first group and a user belonging to a second group, an authentication level of a domain assigned to a corresponding one of the users; a unification policy setting unit that sets a unification policy that specifies a relationship between the authentication level and a security level for a state after unification; and a security level setting unit that sets the security level in a case where the first group and the second group undergo the unification into a third group, the security level being set for each of the users belonging to the third group by using the authentication level and the unification policy.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/4 December 2021/
/ltd/